Order entered January 8, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01525-CV

 D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE F/K/A MAGAZINE LIMITED
          PARTNERS, L.P. AND ALLISON MEDIA, INC., Appellants

                                                V.

                         JANAY BENDER ROSENTHAL, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-01346

                                            ORDER
       Before the Court is appellants’ January 2, 2020 unopposed motion for extension of time

to file their brief. The reporter’s record, however, is incomplete and the remaining portion of the

record is not due to be filed until January 15, 2020. Accordingly, we DENY the motion as

premature. See TEX. R. APP. P. 38.6(a).




                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE